                         Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 1 of 16


                                          IN THE UNITED STATES DISTRICT COURT
                                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                                  GALVESTON DIVISION

                  ANA C. AGUILAR,                             §            CIV. ACTION NO. _3:21-cv-86_
                                                              §
                      Plaintiff,                              §
                                                              §
                  v.                                          §
                                                              §
                  SKECHERS USA, INC.,                         §
                                                              §
                       Defendant.                             §
                                                              §
                                                              §            JURY TRIAL DEMANDED

                                    EXHIBIT 1 TO DEFENDANT’S NOTICE OF REMOVAL:
                                                  DEFENDANT’S INDEX

                            COMES NOW Skechers U.S.A., Inc. files Exhibit 1 to Defendant’s Notice of Removal,

                  as required by the local rules. No orders have been signed by the state court Judge (see LR

                  81(3)):

                                    DESCRIPTION                       E-FILING DATE          EXHIBIT NO.

                  Plaintiff’s Original Petition                   March 3, 2021                  1-A

                  Service Returned                                March 15, 2021                 1-B

                  Defendant’s Answer                              April 1, 2021                  1-C




1232585/57414551v.1
Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 2 of 16




                        EXHIBIT 1-A
                                                                  Filed for Record
      Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page   3 of12:00
                                                                  3/3/2021   16 AM
                                                                                    Rhonda Barchak, District Clerk
                                                                                    Brazoria County, Texas
                                                                                    111730-CV
                                                                                    Jody Stutts, Deputy
                                               111730-CV
                                      CAUSE NO. ___________

ANA C. AGUILAR                                     §
  Plaintiff                                        §                 IN THE DISTRICT COURT OF
                                                   §
                                                   §
VS.                                                §                BRAZORIA COUNTY, TEXAS
                                                   §
                                                   §
SKECHERS U.S.A., INC.                              §
  Defendant                                        §                  _______JUDICIAL DISTRICT

                              PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, Plaintiff, ANA C. AGUILAR complaining of Defendant, SKECHERS

U.S.A., INC., referred to as “Defendant”, and for cause of action Plaintiff would respectfully

show unto the Court and Jury the following:

                                I. DISCOVERY CONTROL PLAN

        1.       Pursuant to TEX. R. CIV. P. 190, discovery in this case is intended to be conducted

under level 2.

                                            II. PARTIES

        2.       Plaintiff is a resident citizen of Harris County, Texas.

        3.       Defendant SKECHERS U.S.A., INC. is a Foreign For-Profit Corporation registered

to do business in the State of Texas and may be served with process by serving its Registered

Agent, Corporation Service Company d/b/a CSC-Lawyers Incorporating Service Company at 211

E. 7th Street, Suite 620, Austin, Texas 78701-3136.

                                  III. VENUE & JURISDICTION

        4.       Plaintiff would show that venue is proper in Brazoria County, Texas under the

provisions of Tex. Civ. Prac. & Rem. Code, Ch. 15, §15.001, et seq., because all or a substantial
    Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 4 of 16




part of the events or omissions giving rise to the suit occurred in Brazoria County, Texas and

because the Defendant conducts business in Brazoria County, Texas.

                                     IV. FACTS OF CASE

       5.      It has become necessary to bring this lawsuit by reason of injuries and damages

suffered by Plaintiff, on or about May 25, 2019, while an invitee at the Skechers store owned and

operated by the Defendant and located at 2730 Smith Ranch Road, Pearland, Texas, was walking

on the tiled, highly waxed floor and slipped and fell. Defendant did not provide a carpeted area to

try on merchandise when they knew, or in the exercise of reasonable care should have known, that

invitees would be trying on merchandise and walking throughout the store. Plaintiff suffered

injuries to her body generally and specifically multiple injuries to her leg. At all times material

hereto, the subject premises were owned and/or operated by Defendant.

       6.      As a business invitee, Defendant owed Plaintiff a duty to exercise ordinary care to

prevent her from getting injured by dangerous conditions or activities on their premises of which

they knew or, in the exercise of reasonable care, should have known. Further, said Defendant

failed to properly inspect and maintain the premises and failed to remedy and/or warn of said

dangerous condition.

                                   V. CAUSES OF ACTION

       7.      Plaintiff brings this suit against Defendant as a result of injuries and damages she

suffered as a result of the negligent acts and/or omissions of Defendant through their employees

acting in the course and scope of their employment, which is inclusive of, but is not limited to, the

following:

       a)      In failing to properly provide a carpeted area to try on merchandise;

       b)      In failing to make sure to warn invitees walking in the premises of the dangerous
               condition;

                                                 2
    Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 5 of 16




       c)     In failing to continually have the flooring inspected for dangerous conditions;

       d)     In failing to remedy the dangerous condition that it knew of, or in the exercise of
              ordinary care, should have known was present on the premises;

       e)     In creating a dangerous condition that it knew of, or in the exercises of ordinary
              care, should have known was present on the premises;

       f)     In failing to warn persons similarly situated to your Plaintiff, including your
              Plaintiff, of the dangerous condition located on said premises;

       g)     In failing to supervise and/or train employees;

       h)     In failing to warn of looming danger;

       i)     In allowing the dangerous activity of patrons walking in their store without properly
              providing a carpeted area to try on merchandise to prevent a slippery, dangerous
              condition; and

       j)     In more particularity to be shown at trial.

       8.     Each and all of the above and foregoing acts on the part of the Defendant, both of

omission and commission, were negligent and constituted negligence and negligence per se, and

were each and all a proximate cause of the occurrence in question and the injuries and damages

suffered by your Plaintiff. All acts and omissions of the employees of Defendant are attributable

to the Defendants under the legal theory of Respondeat Superior.

       9.     All conditions precedent to Plaintiff’s cause of action have been performed or have

occurred.

                                        VI. DAMAGES

       10.    Plaintiff has been damaged as a result of the occurrence made the basis of this

lawsuit and the negligence of the Defendant. Plaintiff has suffered all legal elements of damages

recognized by law, including, without limitation, physical pain and mental anguish, physical

impairment, disfigurement, loss of ability to perform household services, loss of earnings and


                                                3
     Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 6 of 16




earning capacity and has incurred reasonable and necessary medical bills and expenses and will,

in all reasonable probability, continue to suffer some or all of said legal elements of damages in

the future beyond the date of trial of this cause.

       11.     Accordingly, Plaintiff maintains this suit against Defendant for the foregoing legal

elements of damages in an amount within the jurisdictional limits of this Honorable Court, to be

determined under the sound discretion of a jury, plus pre-judgment and post-judgment interest,

over $200,000.00 but less than $1,000,000.00.

                                             JURY DEMAND

       Plaintiff requests a trial by jury.

                                               PRAYER

       WHEREFORE, Plaintiff prays that Defendant be cited in terms of law to appear and answer

herein, and that upon final trial hereof, she have judgment as prayed for against Defendant; that

she have pre-judgment interest on said judgment as authorized by law; interest on said judgment

at the legal rate from date of entry until paid; cost of court; and all such other and further relief,

general or special, legal or equitable, to which she may show herself justly entitled and for which

she will ever pray.

                                                Respectfully submitted,

                                                SANES & LARKIN LAW FIRM, LLP

                                                /s/ Scott A. Sanes
                                                Scott A. Sanes
                                                State Bar No. 17630600
                                                Pearland Town Center -Offices East
                                                11200 Broadway, Suite 2705
                                                Pearland, TX 77584
                                                713-799-8400 Telephone
                                                888-328-7060 Facsimile
                                                Email: scott@saneslarkin.com
                                                ATTORNEY FOR PLAINTIFF

                                                     4
Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 7 of 16




                        EXHIBIT 1-B
Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 8 of 16
Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 9 of 16
Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 10 of 16




                         EXHIBIT 1-C
                                                                   Filed for Record
      Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page   11 of4:23
                                                                   4/1/2021    16PM
                                                                                    Rhonda Barchak, District Clerk
                                                                                    Brazoria County, Texas
                                                                                    111730-CV
                                                                                    Kristi Gisentaner, Deputy

                                           Cause No. 111730-CV

ANA AGUILAR,                                      §              IN THE DISTRICT COURT OF
                                                  §
        Plaintiff,                                §
                                                  §
vs.                                               §                BRAZORIA COUNTY, TEXAS
                                                  §
SKECHERS U.S.A., INC.,                            §
                                                  §
Defendant.                                        §                  412th JUDICIAL DISTRICT


                              DEFENDANT’S ORIGINAL ANSWER


        Defendant SKECHERS U.S.A., INC. (“Defendant”) files this Original Answer to

Plaintiff Ana Aguilar’s Original Petition and states as follows:

                                                 I.
                                           GENERAL DENIAL

        Pursuant to TEXAS RULE OF CIVIL PROCEDURE 92, Defendant denies each and every, all

and singular, material allegations contained in Plaintiff’s Original Petition, and any supplements

or amendments thereto, and demands strict proof of each and every allegation by a preponderance

of the evidence.
                                              II.
                                     AFFIRMATIVE DEFENSES

        Defendant states the following affirmative defenses to Plaintiff’s Original Petition (and any

supplements or amendments thereto), but it does not assume the burden of proof on any such

defenses, except as otherwise required by law. Defendant reserves the right to assert additional

defenses and to otherwise supplement or amend its Answer. Each of these defenses are pled in the

alternative, as all liability is denied.

1.      The incident at issue and any alleged injuries or damages asserted by Plaintiff, arise not

from any act or omission of Defendant, but rather were caused, proximately or otherwise, and/or
contributed to by the acts, omissions,
    Case 3:21-cv-00086       Document  and/or
                                         1-1 negligence of others over
                                              Filed on 04/06/21        whom Page
                                                                  in TXSD   this Defendant
                                                                                  12 of 16 had
     Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 13 of 16




no authority and is not in law responsible. Such acts, omissions, and/or negligence were the sole

cause, proximate cause, producing cause, contributing cause, intervening cause, superseding

cause, and/or were new and independent causes of the incident at issue and any injuries or damages

asserted by Plaintiff.

2.      Defendant invokes all applicable provisions and rights embodied in Chapter 33 of the

Texas Civil Practice and Remedies Code, including but not limited to, the provisions and

requirement that the jury determine the percentage of responsibility, stated in whole numbers, for

each claimant, each defendant, each settling person, and each responsible third-party, with respect

to each person’s causing or contributing to cause in any way the harm for which recovery of

damages is sought, whether by negligent act of omission, by other conduct or activity that violates

an applicable legal standard.

3.      Defendant invokes all protections and limitations contained in Section 18.091 of the Texas

Civil Practice and Remedies Code, requiring Plaintiff to present such evidence to prove alleged

losses in the form of a net loss after reduction for income tax payments or unpaid tax liability,

pursuant to any federal income tax law. Defendant further requests that the Court instruct the jury

that such recovery sought by Plaintiff is not subject to federal income taxes.

4.      Defendant invokes all protections and limitations provided by Chapter 41 of the Texas Civil

Practice and Remedies Code, including the right to have the Plaintiff’s recovery of medical or

healthcare expenses, if any, limited to the amount actually paid or incurred by or on behalf of the

Plaintiff pursuant to Tex. Civ. Prac. & Rem. Code § 41.0105.

5.      Plaintiff’s claim for damages may be barred in whole or in part, whether under the doctrine

of comparative responsibility or failure to mitigate damages, and/or by Plaintiff’s acts of

negligence. The same may constitute negligence per se, and Defendant requests that the jury be
    Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 14 of 16




so instructed.
     Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 15 of 16




6.     Defendant invokes the provisions and limitations under Texas Rule of Civil Procedure

193.7, including, but not limited to, use of any and all documents produced during discovery,

against Plaintiff and any other party, at any pre-trial proceeding and/or trial without the necessity

of authenticating the document, unless within ten days or the time ordered by the court, after the

producing party has actual notice that the document will be used, the Plaintiff or other party objects

to the authenticity of the document, or any part of it, stating on the record or in writing the specific

basis of objection, if said objection is factually and legally based in a good faith.


                                 REQUEST FOR DISCLOSURE


       Pursuant to TEXAS RULE OF CIVIL PROCEDURE 194, Plaintiff is requested to disclose, within

thirty (30) days of service of this request, the information or material described in TEXAS RULE OF

CIVIL PROCEDURE 194.2.
                                              PRAYER
       Defendant prays that Plaintiff take nothing by way of her claims, and that this Court grant

Defendant its attorneys’ fees, costs and expenses, as allowed by law, and such other and further

relief, whether at law or equity, to which Defendant may be justly entitled.


                                               Respectfully submitted,

                                               By:     /s/ Laura E. De Santos_______
                                                       Laura E. De Santos
                                                       State Bar No. 00793612
                                                       ldesantos@grsm.com
                                                       Megan M. Mitchell
                                                       State Bar No. 24073504
                                                       mmmitchell@grsm.com
                                                       1900 West Loop South, Suite 1000
                                                       Houston, TX 77027
                                                       (713) 961-3366 (Telephone)
                                                       (713) 961-3938 (Facsimile)

                                               ATTORNEYS FOR DEFENDANT
                                               SKECHERS U.S.A., INC.
                        Case 3:21-cv-00086 Document 1-1 Filed on 04/06/21 in TXSD Page 16 of 16




                                                  CERTIFICATE OF SERVICE

                        I do hereby certify that a true and correct copy of the above and foregoing instrument has
                 been forwarded to the attorney of record for Plaintiff in accordance with the Texas Rules of Civil
                 Procedure on April 1, 2021:

                            Scott A. Sanes
                            Sanes & Larkin Law Firm, LLP
                            Pearland Town Center –Offices East
                            11200 Broadway, Suite 2705
                            Pearland, TX 77784
                            scott@saneslarkin.com

                                                                 /s/ Megan M. Mitchell                 ____
                                                                 Megan M. Mitchell




SKECH/1232585/57350810v.1
